FILED
                             NOT FOR PUBLICATION                             MAR 02 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 CHRIS C. MENEFEE,                                No. 08-55657

               Petitioner - Appellant,            D.C. No. 2:06-cv-08096-CAS

   v.
                                                  MEMORANDUM *
 TOM FELKER,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        California state prisoner Chris C. Menefee appeals from the district court’s

order denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant

to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EOH/Research
       Menefee contends that there was insufficient evidence to support the jury’s

finding that he committed the offense “with the specific intent to promote, further,

or assist in any criminal conduct by gang members” under California Penal Code

section 186.22(b)(1). The record reflects that the state court’s rejection of this

claim was neither contrary to, nor involved an unreasonable application of, clearly

established federal law. See 28 U.S.C. § 2254(d)(1); see also Jackson v. Virginia,

443 U.S. 307, 324 (1979).

       Menefee’s motion to expand the certificate of appealability is denied. See

9th Cir. R. 22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.

1999) (per curiam).

       AFFIRMED.




EOH/Research                               2                                     08-55657